Citation Nr: 1718601	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for kidney cancer, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949, and from October 1950 to August 1951. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims is currently with the RO in Detroit, Michigan.    

The Veteran and his wife testified before the undersigned Veterans Law Judge at a February 2014 videoconference hearing and a transcript thereof is in the claim file.

Previously in the adjudication of the Veteran's appeal, the agency of original jurisdiction (AOJ) and the Board characterized one of the issues on appeal as entitlement to service connection for squamous cell carcinoma of the left hands.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, the Board has recharacterized the issue on appeal more broadly as entitlement to service connection for skin cancer.

In April 2014, the Board remanded the Veteran's claims for further development.  As will be explained in greater detail below, the Board finds that the AOJ has not substantially complied with the April 2014 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As noted in the April 2014 remand, in December 2011, the Veteran raised the issue of entitlement to service connected for loss of the left testicle; however, the issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In the April 2014 remand, the Board instructed the AOJ to provide the Veteran an opportunity to identify any pertinent private treatment, including treatment from Drs. N., M., and R.B.  The Board also instructed the AOJ to obtain any outstanding VA treatment records, including records dated since 1951.  In the event that any records could not be obtained, the AOJ was to inform the Veteran of the attempts made and why further efforts would be futile.

Second, the Board instructed the AOJ to contact any appropriate source and request the Veteran's service personnel records, as well as any available records concerning his claimed exposure to radiation in 1950.  If records were received, the AOJ was to forward the case to the Under Secretary for Health for a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  If the Veteran's radiation exposure was confirmed, his claims were to be forwarded to the VA Under Secretary for Benefits for an opinion as to whether his disabilities were related to exposure to ionizing radiation taking into consideration the factors listed under 38 C.F.R. § 3.311(e).

Third, the Board ordered that the Veteran be scheduled for VA examinations to address whether he had current diagnoses that were related to his military service, to include his alleged exposure to ionizing radiation while in Hiroshima, Japan, or his sun exposure in Korea.

Unfortunately, the development directed in the last remand was not accomplished for the reasons described below.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

With regard to outstanding VA treatment records, in September 2014 the AOJ obtained treatment records from the Ann Arbor VA Medical Center (VAMC) dated from August 28, 2008, to August 4, 2014, and treatment records from the Gaylord Community Based Outpatient Clinic (CBOC) dated from February 27, 2007, to September 4, 2014.  Despite obtaining these records, the Veteran had previously identified VA treatment dating back to 1951.  For example, in his May 2013 substantive appeal, he reported the removal of a tumor at the VA clinic in Melvindale, Michigan.  In an October 2014 statement, the Veteran stated that he received treatment from the Allen Park, Michigan VAMC from 1952 until the facility closed.  He stated that his medical records were transferred to the John D. Dingell VAMC in Detroit, Michigan.

With regard to private treatment records, although the AOJ sent a letter to the Veteran in September 2014, the letter did not request that appropriate authorization to allow the AOJ to obtain private treatment records, including records from Drs. N., M., and R.B.  Furthermore, VA treatment records indicate that he receives private treatment from Dr. K.M.

As the Veteran's VA treatment records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain a complete copy of all VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be given the opportunity to provide the appropriate authorizations to allow the AOJ to obtain any private treatment records, including records from Drs. N., M., R.B, and K.M.

With regard to the Veteran's service personnel records, including any available records concerning his claimed exposure to radiation in 1950, on September 19, 2014, the AOJ sent a letter to the U.S. Army Medical Command requesting his DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, and its equivalent.  That same day, the AOJ issued a formal finding of unavailability indicating that the Veteran's service personnel records and any Exposure to Radiation Documentation was unavailable for review.  In October 2014, the U.S. Army Dosimetry Center responded to the AOJ that it did not have any records of his exposure; however, it also indicated that it only had records dating back to mid-1954.  No further attempts were made to obtain service personnel records or records concerning his claimed exposure to radiation.  Because no records were obtained, the Veteran's claims were not forward to the Under Secretary for Health or the VA Under Secretary for Benefits.

Finally, with regard to the VA examinations order, the Veteran underwent VA examinations in October 2015 and June 2016, and an addendum opinion was obtained in December 2016.  In October 2015, the examiner noted diagnoses of non-invasive predominantly low grade papillary urothelial carcinoma with very focal high grade areas in January 2009; total colectomy with ileorectal anastomosis, status post-surgical removal Stage 2B and descending synchronous colon carcinomas in June 1999; and renal cell carcinoma classic clear cell type and renal cell carcinoma papillary type 1 in January 2009.  The examiner indicated that there was no diagnosed prostate condition, and that there was no evidence of a current bladder, colon, or kidney.  The examiner opined that the Veteran's bladder, colon, and kidney cancers were less likely than not related to his military service, to include his alleged exposure to radiation while going through Hiroshima.  The examiner noted that many of the known radiation exposure events and facilities were not applicable to him.  Further, the examiner indicated that he was not at risk of receiving significant radiation exposure due to a brief stop in Hiroshima.

The June 2016 VA examiner concluded that there was no currently-diagnosed skin condition associated with the Veteran's left hand.  Because there was no objective evidence of left hand squamous cell carcinoma, the examiner did not provide an opinion as to etiology.  In a December 2016 addendum, the examiner addressed June 2008 VA treatment noting the excision of a left hand squamous cell lesion; however the examiner concluded that no cancer of the left hand was found as based on August 2008 VA treatment records.

The Board finds that each of the examination reports do not adequately address pertinent evidence of record.  For example, a March 2013 VA treatment record notes a diagnosis of a prostate tumor and that the Veteran was receiving treatment in the private second.  Furthermore, with regard to his bladder, colon, and kidneys, a November 2010 VA treatment record noted that he was "currently dealing with bladder cancer."  VA treatment records also reflect treatment for chronic renal failure, see, e.g., July 2010 VA Primary Care Outpatient Note, as well as colon cancer in remission status post left nephrectomy.  See, e.g., August 2013 VA Ophthalmology Pre Operative E & M Note.  Furthermore, the Board notes that the Veteran has repeatedly been treated for skin disorders, including squamous cell carcinoma of the right root, left arm, right cheek, as well numerous actinic keratoses.  A May 2013 VA treatment record noted severe sun damage.

Given that the examination reports seemingly fail to fully discuss the Veteran's diagnosed disabilities, and because a complete copy of pertinent treatment records were not associated with the record at the time the October 2015 and June 2016 examinations were performed and the December 2016 opinion was written, he should once again be scheduled for new VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's electronic claims file a complete copy of his VA treatment records since 1951, (to include treatment from the Allen Park VAMC, and John D. Dingell VAMB, the Melvindale VA Clinic, the Ann Arbor VAMC, or the Gaylord CBOC).  

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to his claims on appeal, including records from Drs. N., M., R.B, and K.M.  Make at least two (2) attempts to obtain records from any identified source.  

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact any appropriate source and request the Veteran's service personnel records, as well as any available records concerning his claimed exposure to radiation in 1950 including but not limited to any DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, and other records which may contain information pertaining to his radiation dose in service.  In making these requests, use the Veteran's complete last name, as listed on his Form DD-214s.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  Thereafter, all such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  All records and/or responses received should be associated with the record.

5.  If it is determined that the Veteran was exposed to any amount of radiation during service, forward the case to the VA Under Secretary for Benefits to obtain an opinion as to whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's active service caused or contributed to his development of COPD, chronic kidney disease, or a seizure disorder, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address these claims.  See 38 C.F.R. § 3.311(d).

6.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine whether his claimed colon cancer, bladder cancer, kidney cancer, prostate cancer, and skin cancer are related to his military service, to include his alleged exposure to radiation at Hiroshima or hazardous sun exposure in Korea.  The claims file must be provided to the examiner, to include a copy of this Remand.  The examiner must review the claims file in conjunction with the examination and discuss in the report the relevant contents of the claims file as well as any relevant statements by him.  The examiner shall note in the examination report that the record (i.e., the electronic claims file) and this Remand have been reviewed.  

a) The examiner should identify any diagnoses related to cancer of the bladder, colon, kidney, prostate, or skin, to include any residuals due to treatment or surgery.

b)  With regard to any diagnosis or residual, is it at least as likely as not (50 percent or greater) that such began in service or are otherwise etiologically related to service, to include his reported in-service exposure to radiation in Hiroshima, Japan, and in conjunction with the skin cancer claim, to sun exposure sustained in Korea in 1950-1951.  

The examiner should discuss the Veteran's radiation, and medical history (both lay and documented) and his any assertions regarding why he believes his claimed conditions are due to service, and this information should be summarized in the examination report.  The Board notes with regard to the Veteran's claimed squamous cell cancer, he has contended that this is due to radiation exposure caused by a stopover in Hiroshima and/or sun exposure sustained in Korea in 1950-1951, and that both specific contentions must be addressed in conjunction with that condition.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

